OFFICE        OF THE ATTORNEY        GENERAL      OF TEXAS
                                      AUSTIN




Eonoreble YC.D. BalL
county Attorney
Rsiuglo county
Refuglo, Texas




                                                              tuxnb&e under        Azrtiole


          We received f6&.Jv&‘$atc;j,Aprll
                       rV                                      14, 3.943,whioh
is self-vxplonatory aid rte& as fo~ows~:
                     ” ix
           *The Tod;o~~Svfti&o~“is  Cta ‘dear
      Fuildin~ aonUrsin%nge laqee ‘%udltoriuinin the second story.
              ~*Cco~eion~lly’
                            dances &ejglven for the purpose of
                                       whioh were issued to build

                        of~‘iW&io    raqcired   to pay tia A&h+
               im@ksed ,wder Article 70478-19 cl the Revised
      s-ion’?Jex
      Citil Ftstutek of STeras, eapaalally    pihenthe charges for
      adn$saloq are o:orethen 516 per person?’
              .&slole     7047a-19,    V.   A. C.   T.)   reads, in pert,     as
follows   :




                                                                                              /
                                                    ( (                       ”     _




Honoratile   IC. IL Hall,   Pago 2.


      in theaters,     motion pioture tboaters,       opera balla,      and
      inoluding    harm raoing, bog raolpg, notoroyole            raoing, .
      sutoatobtieraoing,      and like oontests and exhibltloo8,
      and fnoludlng     dsnoo halla,     night olubs,   akrting    rlnkiY,
      and any and all other pleaem of amuasmants not p?ohlbi-
      tad by law, shall flie       with the .State Comptroller (I
      quartwly     report on the 25th day of January,          April,
      July, end Odtober for the quartor ending on the la&
      day of the preoedlng mm&h; raid repoti            @ha11 abow the
      gromiiamountrsoeived and the prioo or roe tar admlssfon;
      provided.however. 80 tax shall be levied undar thla Aot
      on any sdm~ssion oolleeted         tar dame*,    moving pietur48,
      operaa, play*, and ausioal
      oerds o f wh io hinur alx o lu8ite e”‘~;t~~~~‘~;*~;e,
      religioue. sduoational. or oharitsble institutiona. ao-
      oiatler. or oranlaationq        - ii no part ot the net earniugs
      thereof inures to the benerit          of any prl*die    stookholdar
      or ladlridual:     end provldad further,      that theaters,       raotlon
      2laQ&rs theaters,      operas, plays.     and othar like amrsemsntr
      whmrc, the adaslsaion oharge ia less than tlrty-ona              (51) oents
      per person,     end where no tax is due heraundor,          shall    be re-
      llered   frcm the illing     of a report and the poynent of a tax
      levied    mder the provieidna        of this Feotion. r?aldperson,
      firm, assooiatlon      of persons,     or oorporetlons, otthe         tinta
      or   making suoh P4QOPt shall pay to the Treasurer             of thie
      Ftato B tax in reteq ana amounts a8 ~follows:
             ”     . . .*
           It is to be noted that the tax provided by Artlola             ?w?a-
19, aupra, is impoeed on every varson.        flra.   assooiation    of Deraom,
or aomoratloa.      (Vhdttrsoorlng
Ta. Term Boployers       Ins. hsa*a.
Appeals of Tazas, meairing through Judga Rpaar, had this to say
oonoaming    the  question    OS whether Incorporated     oities   and towns
in this StCftqte were wlthln ths terms of ths ~orkmn*a           Compensation
*ot a
            *Ordinari?y warda are used in their aommn aooeptetion
      and shoulil be 31~411 that meaning unless a oontrary       1ntrPtlon
      appears.    The ordinary meaning of the yord.,*oorporetion~ir
      private corpomtion, and the use by thenXcgfalature          of the
      word loorpor~tionP b the sot under consideration should
      be held to refer only to private     corporations,    uniea# it oan
      be aald 5im lsrecr    use of the word ware intended.       Thla rule
      of omstruotion    Sinds ab:;nCunt authority    in ths lklted     pow-
      ers of munlolpai corporsticms. They poaoeas only suoh powsm
‘.                     (,,i     i                          (     c



     Zonorabl4 X. D. Zall,          ?age 3.



           ~18 two expwsaly     oonferred  or neoessarlly  implied In their
           ohartor.   The Lugislet&       too haa c&own a dlaposltlan   to
           treat privet4    oorporationa   and mun101pa.l.oorpomttons u
           separate things.*
               In this oonneatlon,  a41 XoCeleSt VB. Continental                  Cla~alty,
     132 Texas 65, 11.6 3; W. (2&t 679.
                  %4 quote    from    the cake of Ulty     o? El ?aso     vs.   YXate,   135
     2. W. (26)    763 (aourt       of 01~11 Appeala)     a8 iollowar
                  "(3)     B8vIng ther4toforq       apeoItIoally     exonpted munlol-
           pal  aorp0ratlOriS       ZrOm all forms Of propbrty taxes, and at
          least three sps~iilo forms of exolse taxes, ikeen                      ba a+
          guad with aound reason that the frenen                  of the oonstftution
          intarnded to eatabllsh          a policy   or prinoiple      that ths .-ate
          should mver Impoaa any eort a? taxer upon it6 nuniolpal
          oorporatlcn8.          A deolelon    In the instant      oas4, bowevcr,       noed
          not go that far, bsoauae under the &lo of statutory                      eon-
          struotion       appllaable,     it muet be held that alnae the tax
          statute      did not by olsertlet      words lnoludo munloipal          aorpi
          orationa,       or i.mpoae tha tax upon thsn, ths legialatur4               did
          not intend to impo84 t&a tax upon them.                  This rule Is stated
          in Vol. 1, Chap. 2, So.            91, p. 217, Cooloy on Taxation,
          as follow8:         *Gonrrs~    tax statutes    of a state art) n4v4*,
          without the olsamat           worda, oonstrued       to laoludo Its own
          property or that 31 its munlolpal              oorporationr,      although
          not In tema        4~4mptod rrom taxation.           'Phi* rul4   is somoth           '.
          rsfernd       to aa an InplIed restriction           on the, powor to tax;
          although      in r4nlIt.y it would ae4n1 that Ia Is not 4 llmitr-                    ,::
          tlon at all but rerolg a rul6 or aonatruotlon                   09 tax *t4tut4s.i~.'
                                                                                               i:
                 The $%apr&o Court or Tours grtinted,             4 writ or error In
     t&e City or n Paso 08~4 and lte opinion by Juatloo                    CrIte,. 135
     Teras 359, 143 3.       3.   (2d)  366,  had  thla   to  eey:
                  *:74 are awere 0r the taut that it Is 4 ganoral rule of
      1    statutory    construction that e tax imposed by law upon oorp-
           orations, will !iOt be held t0 b4 Im?OSed UpQO.RdOiD4l      OOW-
           o.ztic;~~~nlese theintent to do 80 crlaerlyappaara, OS?,
7          statad In another way, ii ire4 iron doubt."
      I
               :%Ile it is true thnt the opinion of the Suprcmo Court
     imposed the tax on th4 City ot Cl ?:;a~,the prob&em presented in
I




    Honorable   K. IL Rail,        ?ago 4


    that 44~4 Is somawhnt different     frim th4 on4 prosontod hero.. In
    the Xl. i’aao osa4, the Ceuzt ~4s of tbe oylnlon thnt tba rroult
    whloh would have bean caused by axeBlptIng the City of Xl Paso
    rr0n th4 motor rtlei tax w4a not S&ends& by the L4gIal4tur4.
    W4 quote rurther    from the opinion by Justlos  Crlta.
                qo hold that a olty oan purohaas motor        fuel out-
          side the State end eaoap4 the uaor tax, wculd bo to hold
          that the Lsglsloture   has doliberetoly    onaotod a law whloh
          would, ror 411 practiool   purgos44,    pmwont   deel4ra  within
          the State from a%llIng motor fuel to cltloa       and other gov-
          orrnneotal sgsnei4a. 3% do not balievo       thut the lta tuto o
         ,ovidenoe any auob intont."
                 Exoludlng    lnoorporatad       oltlae and tounafrom        the admla-
    elan tax atetut       will not 04~84 au4h~dlacrlmInetlng            results     as 5
    would have ooeurr4d in the El P440 oaw,              aupra.      MO h4v4    0~ruliy
    oxominod    Art1010 70478-19,         aupra, and nowhon therein        do ~4 f Ind
    any language evldenalng         the oloar intention       of the IsgIslat&ra
    to inolllde   Inoor$oratad       oltlea   or tome within      the  group subject to
    the t4x.     oa ths basis      af the assumption     that   the Town of Rotuglo
    1s an Inoorpomttd        oity or town and that it aotuolly            5ivoa tbr
    d4nwa In quaation,        ‘~4 13~4 of the oplnlon that It Ia r&tat liable
    ror bha papment      of the mimlnaioa tos 48 I4 protlded by mIoIa
    7047a-19,    aupta.
                Se 4ppreolata     r4ooIring  your brI4t on this quoatlon in
    whI4h you point      out that th4 sdmIasIon tax law might b4 as oooopa-
    tioa tax and, b44aua4 of that root, the Town of BofugIo Ia lxomp-
    tad thsrorrom by .%otIon 1, ArtI           8 or ta4ConstItutIon       0r Toxaa.
    ~4 tSr~ 8~~vh0t      doubtrul of this position     due to tho faot that th4
    only ooae th4t we -rmro able to rind 011 this quoation,          RInglIng Broa.’
    VS. sb4pp4rd,     123 y4d (26) 773 by the firth      Clroult   Court or
    Appeels,   lndlcstsd    that the admission   tax statute     in qneatfoa   18
    neither  an ad reloram nor an ogoupation        t4x.

               34 enoloet     a oopy of our Opinion           flo. O-2064 lhioh   la ior
    your Information.
                W4 trust    that     we have satlaraotorily       snaver4d pour Inquiry.
                                                        Yours v4ry t rulg
    AZ’t’ROVTDKAY 20. 1943
    (RI Cerlla C. Xann                             XrTOFIAEY
                                                           GER?zRALOF T!!?zAS
    A’proRNm cipsdm.fJ, OF m:xA7

                                                                      Leo Shoptaw
                                                                        Aaaistant
                                                   APPRovm
                                                   Oplnlon Cosrittw
                                                   By \B. W.B., ChaIrman